Per Curiam,
In Cope and Stewardson v. Hastings et al., 183 Pa. 300, referring to the powers and duties of the state capitol commission, it was said that “ the location upon or near the site of the old capitol building, the Colonial style of architecture, and the cost, not to exceed $550,000,” were fixed by the act, and were mandatory upon the commissioners and every one dealing with them. So, to a lesser extent was the fireproof character of the building, but everything else was left to the discretion of the commissioners under the general direction that the building should “ in their judgment be adapted to the present and future use of the general assembly, its officers, committees and employees.” The extent of the commissioners’ authority, the nature of tlieir duties, etc., having been definitively settled by our Brother Mitchell, who wrote for the Court in those cases, they are no longer open questions; and, until it is shown that the commissioners have exceeded the authority vested in them by the act of assembly, as thus construed by this Court, they should be permitted to proceed in the proper discharge of their •duties without further delay.
A careful consideration of the record before us has led us all to the conclusion that, in the absence of sufficient proof to over*32come tbe legitimate effect of the defendants’ responsive answers to the material averments of fact contained in the bill, as-amended, there is nothing to justify the granting of a preliminary injunction. The controlling questions in this case have been so satisfactorily disposed of by the learned president of the common pleas that further discussion of any of them is unnecessary.
On his opinion, the decree denying the motion for a preliminary injunction is affirmed and the appeal is dismissed at appellant’s costs.